DETAILED ACTION
	Claims 1-2, 5, 8-9, 11-12, 14, 16-19, 21, 23, 25-26, 28-30, 32-33, and 36 are pending. Of these, claims 11, 17-18, 25-26, 28-30, 32-33, and 36 are withdrawn as directed to a nonelected invention.  Therefore, claims 1-2, 5, 8-9, 12, 14, 16, 19, 21, and 23 are under consideration on the merits. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/2/20 and 9/29/20 was filed prior to the mailing date of a first Action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, it was considered by the Examiner.
Election/Restrictions
Applicant’s election of Group I, and surfactin and chlorotetaine as the species of lipopeptide and antibiotic, is acknowledged.  The election having been made without traverse, the restriction requirement is still considered proper and is made FINAL.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


 Claims 1-2, 5, 8-9, 12, 14, 16, 19, 21, and 23 are rejected for lacking utility under 35 USC 101.
The claimed invention as elected is drawn to an antibiotic composition comprising chlorotetaine and a surfactin as recited by claims 1-2.  Chlorotetaine and surfactin are compounds that are both biosurfactants naturally produced by amyloliquefaciens GA1 (see 102 rejection, infra) and therefore both naturally present in these bacteria.  As a result, claims 1-2 are drawn to a nature based product, such that the claims are drawn to a judicial exception and as such are not patentable subject matter under 35 USC 101 unless the composition possesses markedly different characteristics from any naturally occurring counterpart in its natural state.  MPEP 2106.04(b) II.  Here, claims 1-2 do not recite any additional limitations of the antibiotic composition other than that it comprises the chlorotetaine and the surfactin.  Therefore, the claims fail to recite any language that would impart markedly different characteristics to the claimed composition relative to its naturally occurring counterpart.  As a result, claims 1-2 prima facie lack utility based upon the evidence of record.  Similarly, dependent claim 23 merely recites a dietary supplement or foodstuff comprising the composition of claim 1, and as such prima facie lacks utility because amyloliquefaciens GA1 qualifies as a dietary supplement or foodstuff (see 102 rejection, infra), and claim 23 fails to recite any additional limitation that would impart markedly different characteristics relative to amyloliquefaciens GA1
Dependent claims 2, 8-9, 12, 14, 16, 19, 21 recite the presence of additional naturally occurring lipopeptides or specific isoforms of surfactin and iturin.  These additional lipopeptides are also naturally occurring biosurfactants in bacteria (see 103 rejection, infra).  There is no evidence of record that the combination of these biosurfactant compounds with the chlorotetaine and surfactin biosurfactants of the claim 1 composition results in a composition having markedly different characteristics.  Therefore, these claims also prima facie lack utility.
Regarding claim 5, the present specification teaches at paragraph 24 as published that it is believed that the lipopeptides themselves that are recited by the claims facilitate the formation of micelles.  Therefore, based upon the evidence of record, the limitation of claim 5 does not introduce any markedly different characteristic from the naturally occurring bacterial compositions which also comprise these lipopeptides.  Claim 5 therefore prima facie lacks utility.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 5, 8-9, 12, 14, 16, 19, 21, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites that the antibiotic is “preferably chlorotetaine,” which renders the metes and bounds of the claim unclear because it is unknown if it is required that the antibiotic be chlorotetaine.  See MPEP 2173.05(c).  Clarification is required.  Since the dependent claims do not clarify the point of confusion, they are also rejected.  
Claim 12 recites that the composition may comprise a rhamnolipid, sophorolipid, difficidin, or oxydifficidin, but this limitation is unclear because these ingredients are not recited by base claim 1.  If Applicant intends for claim 12 reciting a composition of base claim 1 that may further comprise these ingredients, then the claim should recite “further comprising,” similar to the language in other claims such as claim 8.  Clarification is required. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 16, 19, 21, and 23 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Arguelles-Arias et al. (Microbial Cell Factories 2009, 8:63).
	As to claims 1-2, 16, 19, 21, and 23, Arguelles-Arias discloses that Bacillus amyloliquefaciens GA1 bacteria produce potent antibiotics, including the antibiotic chlorotetaine (the elected species of “antibiotic” of claims 1-2) as well as the lipopeptides surfactin (the elected species of “lipopeptide”)(claims 1, 16, and 19) and iturin A (claim 16) (Title, Abstract, page 3, first paragraph, paragraph bridging pages 4-5).  Arguelles-Arias further teaches that application of the bacteria reduces post-harvest infection of apples caused by B. cinereas (page 2, 1st paragraph of right column), such that the Bacillus amyloliquefaciens GA1 bacteria taught by Arguelles-Arias is therefore an antibiotic composition of claim 1, and wherein the treated apple is a foodstuff comprising the antibiotic composition as recited by claim 23.   
	Regarding claim 21, the iturin includes the c15 isoform and the surfactin also comprises the c15 isoform (see Table 1 on page 5).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5, 8-9, 12, 14, 16, 19, 21, and 23 are rejected under 35 U.S.C. 103 as unpatentable over Arguelles-Arias et al. (Microbial Cell Factories 2009, 8:63) in view of Fracchia et al. (Biosurfactants and Bioemulsifiers Biomedical and Related Applications Present Status and Future Potentials (2012)).
The teachings of Arguelles-Arias are relied upon as discussed above, but this reference does not further expressly disclose that the composition comprises a glycolipid such as Rhamnolipid (claims 8 and 12) and which is a mono or di Rhamnolipid (claim 9), or that it further comprises mycosubtilin (claim 14). Nor does Arguelles-Aria expressly teach that the composition forms micelles and which have an average diameter within the ranges recited by claim 5.   
Fracchia is a review of biosurfactants, and discloses that Bacillus subtilis strains synthesize a wide spectrum of bioactive peptides that are surfactants and possess potential biomedical applications, including iturins and mycosubtilins, which Fracchia teaches have “potent antimicrobial activities” (Sections 3.1 and 3.1.1).  Fracchia further teaches that rhamnolipids are a class of glycoside biosurfactants produced by Psuedomonas aeruginosa and Burkholderia and which comprise either one or two rhamnose sugar moieties (i.e., mono-rhamnolipids and di rhamnolipids of claim 9), and further discloses that these glycosides also have antibacterial, antifungal, and antiviral properties (Section 2.1.2).  
As to claims 8-9, 12, and 14, it would have been prima facie obvious to one of ordinary skill in the art at the effective filing date of the present invention to modify the teachings of Arguelles-Arias by formulating an antimicrobial composition comprising not only the chlorotetaine antibiotic and surfactin and iturin lipopeptide antimicrobial compounds obtained from Bacillus amyloliquefaciens GA1, but further comprising a mono or di rhamnolipid as recited by claims 8-9 and 12, as well as mycosubtilin as recited by claim 14, in order to create a composition having broader spectrum antimicrobial activity, because Fracchia expressly teaches that these are examples of additional compounds found in bacteria and which also possess antimicrobial activity.  "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).  MPEP 2144.06 I. 
Regarding claim 5, the present specification teaches at paragraph 24 as published that it is believed that the lipopeptides of the present invention facilitate the formation of micelles.  Therefore, the antimicrobial composition of Arguelles-Arias and Fracchia as combined supra is viewed as comprising micelles having an average diameter within the claimed ranges, because it comprises the same ingredients recited by the present claims and which Applicant suggests are responsible for forming micelles.  The U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the countless ways that an Applicant may present previously unmeasured characteristics.  When the prior art appears to contain the same ingredients that are disclosed by Applicants' own specification as suitable for use in the invention, a prima facie case of obviousness has been established, and the burden is properly shifted to Applicants to demonstrate otherwise.  See MPEP 2112.01.
Double Patenting
Claims 1-2, 5, 8-9, 12, 14, 16, 19, 21, and 23 are provisionally rejected on the ground of nonstatutory double patenting as unpatentable over all claims of copending Application No. 17/636,581 and in view of Arguelles-Arias et al. (Microbial Cell Factories 2009, 8:63) and/or Fracchia et al. (Biosurfactants and Bioemulsifiers Biomedical and Related Applications Present Status and Future Potentials (2012)) where indicated below.
This is a provisional nonstatutory double patenting rejection.
The teachings of the cited secondary references are relied upon as discussed above.  
The reference claims recite a composition comprising a surfactin, an iturin, and/or chlorotetaine, wherein the composition may be a food.
Although the reference claims do not recite the presence of a mono or di rhamnolipid or mycosubtilin nor the presently claimed isoforms of the iturin or surfactin, it would have been prima facie obvious to select these lipopeptides for inclusion in the composition because Arguelles-Arias and Fracchia disclose that these lipopeptides have antimicrobial activity, in order to form a new composition having a broader spectrum of antimicrobial activity.  "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  The resulting composition will have micelles within the scope of claim 5, because it comprises the same ingredients which the present specification teaches at paragraph 24 as published will facilitate the formation of micelles.
The claims are directed to an invention not patentably distinct from the claims of the copending application.  Specifically, see above.
The USPTO may not institute a derivation proceeding in the absence of a timely filed petition. The U.S. Patent and Trademark Office normally will not institute a derivation proceeding between applications or a patent and an application of common ownership (see 37 CFR 42.411).  The copending application, discussed above, would be prior art to the noted claims under 35 U.S.C. 102(a)(2) if the patentably indistinct inventions were not commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention. 
In order for the examiner to resolve this issue the applicant or patent owner can provide a statement under 35 U.S.C. 102(b)(2)(C) and 37 CFR 1.104(c)(4)(i) to the effect that the subject matter and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.  Alternatively, the applicant or patent owner can provide a statement under 35 U.S.C. 102(c) and 37 CFR 1.104(c)(4)(ii) to the effect that the subject matter was developed and the claimed invention was made by or on behalf of one or more parties to a joint research agreement that was in effect on or before the effective filing date of the claimed invention, and the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; the application must also be amended to disclose the names of the parties to the joint research agreement.
A showing that the inventions were commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention will preclude a rejection under 35 U.S.C. 102 or 103 based upon the commonly assigned case.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAREN GOTFREDSON whose telephone number is (571)270-3468. The examiner can normally be reached M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 5712720827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GAREN GOTFREDSON/Examiner, Art Unit 1619                                                                                                                                                                                                        

/Patricia Duffy/Primary Examiner, Art Unit 1645